Mercure, J. P.
(dissenting). We respectfully dissent. According to plaintiffs version of the events giving rise to the action, while operating a jackhammer on top of a large rock, plaintiff “slipped, and [his] right toe became lodged between the rock and the trench around the backside of the hardpan”. With his foot thus immobilized, plaintiffs body swung around toward the front of the rock and he fell back into the hole, striking the sloping side of the rock before being “caught” by a co-worker and thus prevented from coming in contact with the floor of the excavation. As acknowledged by the majority, the height differential between the top of the rock and the bottom of the excavation was, at most, 3V2 feet. No less significant is the fact that plaintiff did not “fall from” this elevated worksite because his foot remained wedged at the top throughout. In our view, the evidence does not support a finding that plaintiff succumbed to any hazard that Labor Law § 240 (1) was designed to prevent (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501).
To the contrary, plaintiff “was exposed to the usual and ordinary dangers of a construction site, and not the extraordinary elevation risks envisioned by Labor Law § 240 (1)” (Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841, 843; see, Maggi v Innovax Methods Group Co., 250 AD2d 576, lv denied 92 NY2d 819 [worker slipped on sand and fell on a ramp on the roof of a building]; Ozzimo v H.E.S., Inc., 249 AD2d 912 [worker fell into open five-foot trench]; Bradshaw v National Structures, 249 AD2d 921 [worker fell or slid into a drainage trench]; Farmer v City of Niagara Falls, 249 AD2d 922 [worker lost his balance attempting to climb over an interior wall on the second-floor deck of a building under construction, causing him to fall three or four feet]; Duke v Eastman Kodak Co., 248 AD2d 990 [worker stepped into uncovered opening of access hole to underground tank]; DeMayo v 1000 N. of N. Y. Co., 246 AD2d 506 [worker injured his knee stepping from doorway to sloped ground 13 inches below]).
In sum, it is our view that in these circumstances, involving the irregular surface of an excavation site, there is no factual issue for a jury and the Labor Law § 240 (1) cause of action *720should have been dismissed as a matter of law (see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515; Ozzimo v H.E.S., Inc., supra, at 914). We would accordingly reverse the judgments in favor of plaintiff and third-party plaintiff and dismiss the complaint and third-party complaint.
Carpinello, J., concurs. Ordered that the judgments are reversed, on the law, with costs to abide the event, and matter remitted to the Supreme Court for a new trial.